Citation Nr: 1106827	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease.

2.  Entitlement to a compensable rating for dermatophytosis 
(claimed as skin rash on face, chest, and feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to June 1995.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran provided testimony at a July 2010 hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a written statement dated in May 2010, the Veteran, through 
his representative, contended that his service-connected heart 
and skin disabilities had worsened since his most recent VA 
examination of these conditions in March 2009.  At a July 2010 
Board hearing the Veteran reiterated that his skin condition had 
worsened, his representative noted that the March 2009 VA 
examination did not contain sufficient findings regarding the 
workload level of METs that would result in dyspnea, fatigue, 
angina, dizziness, or syncope.  It was further noted that the 
March 2009 VA examination report did not make sufficient findings 
as to medications the Veteran is receiving for his disabilities, 
or the effect of the Veteran's skin disability on his feet.

In light of the claimed worsening level of the disabilities at 
issue in this appeal and the incomplete findings as set forth in 
the March 2009 VA examination report, new VA examinations to 
determine the nature and severity of the Veteran's service-
connected arteriosclerotic heart disease and skin disability of 
the head, chest and feet is warranted.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 4.2; VAOPGCPREC 11-95.

Additionally, the RO/AMC should seek to obtain updated records of 
relevant VA and private treatment.  See 38 U.S.C.A. § 5103A(a)-
(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
provided treatment for his heart disability and 
skin disability from 2008 forward.

The records sought should include any 
outstanding relevant records of treatment at VA 
medical facilities, and of non-VA treatment at 
Columbia Heart, P.A., and Moncrief Army 
Community Hospital.

After obtaining any appropriate authorizations 
for release of medical information, the RO 
should obtain any identified records that have 
not been previously received into the 
claims file from each health care provider the 
Veteran appellant identifies.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded a VA examination with an 
appropriate examiner for the purpose of 
determining the current severity of his 
service-connected arteriosclerotic heart 
disease.

The following considerations will govern the 
examination:

(a) The RO/AMC must send the claims file to the 
examiner for review, and the examiner should 
indicate that the claims file was reviewed.
 
(b) If deemed appropriate by the examiner, the 
Veteran may be scheduled for further medical 
examinations.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

(c) The examiner must state whether the 
Veteran has chronic congestive heart failure 
and, if not, the nature and frequency of any 
intermittent or recurring episodes of 
congestive heart failure.

(d) The examiner must provide an estimate of 
workload of METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope, with a 
full rationale to support any such finding.

(e) The examiner must provide a finding as to 
whether the Veteran has left ventricular 
fraction dysfunction between 30 and 50 percent 
or of less than 30 percent.

(f) The examiner must describe all medications 
that the Veteran takes for arteriosclerotic 
heart disease, to include whether the Veteran 
is currently prescribed nitroglycerin for 
episodes of angina.

(g) The examiner must provide findings as to 
the impact of the Veteran's arteriosclerotic 
heart disease on his occupational functioning.

(h) The examiner is requested to provide a 
complete rationale for his or her findings 
and opinions, based on his or her clinical 
experience, medical expertise, and established 
medical principles.  
 
3. Once all available medical records have been 
received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded a VA examination with an 
appropriate examiner for the purpose of 
determining the current severity of his 
service-connected skin disability.

The following considerations will govern the 
examination:

(a) The RO/AMC must send the claims file to the 
examiner for review, and the examiner should 
indicate that the claims file was reviewed.
 
(b) If deemed appropriate by the examiner, the 
Veteran may be scheduled for further medical 
examinations.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

(c) The examiner must describe each area of 
the body affected, including the face, chest, 
and feet.

(d) The examiner must make a finding as to the 
percentage of the entire body and the 
percentage of the exposed areas of the body 
affected.

(e) The examiner must discuss all medications 
that the Veteran currently uses or is 
prescribed for treatment of his skin 
disability, and the frequency with which he 
uses the medications. This should specifically 
include whether he is prescribed 
Triamcinolone; whether any medication is taken 
orally or topically; and whether in his or her 
medical opinion any such medication 
constitutes "systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs."

(f) The examiner must provide a finding as to 
whether the Veteran's service-connected skin 
disability results in disfigurement of the 
head, face or neck, and if so, must describe 
the nature and severity of any such 
disfigurement.

(g) The examiner must provide findings as to 
the impact of the Veteran's skin disability on 
his occupational functioning.

(h) The examiner is requested to provide a 
complete rationale for his or her findings 
and opinions, based on his or her clinical 
experience, medical expertise, and established 
medical principles.  
 
4.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
                                       A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


